On Application por a Rehearing.
Bermudez, C. J.
The Court did not decree the return af the five thousand dollars paid at the judicial sale, for the reason that it consid*168ered that a decision on that subject had been waived- and that one was desired on the merits of the case.
As complaint is now made on the subject and adverse parties have, in an answer to the petition for a rehearing, consented to relief being allowed, the matter can be easily settled, without granting a rehearing.
It is therefore ordered that the previous decree herein rendered be amended so as to allow defendants credit in the adjustment accounts for four-fifths, to-wit: Four thousand dollars ($4000) of the amount, with legal interest from the acquisition of the property from the present owners thereof, the said sum to be credited on the rents and revenues of the property for which defendants are liable under the decree, and that thus amended, said decree remains undisturbed.
Rehearing refused.